Case: 10-30906 Document: 00511475607 Page: 1 Date Filed: 05/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 12, 2011
                                      No. 10-30906
                                    Summary Calendar                        Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RAMIRO OBREGON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 5:09-CR-243-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Ramiro Obregon pleaded guilty to conspiracy to distribute five kilograms
or more of cocaine. See 21 U.S.C. §§ 841, 846. The district court sentenced
Obregon      to   the   statutory    minimum       sentence     of   120    months.       See
§ 841(b)(1)(A)(ii). Obregon challenges the district court’s application of a two
level sentence enhancement pursuant to U.S.S.G. § 2D1.1(b)(1) based on a
loaded semiautomatic handgun found in his home, i.e., the place where cocaine
purchases occurred.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30906 Document: 00511475607 Page: 2 Date Filed: 05/12/2011

                                  No. 10-30906

      During the execution of a search warrant at Obregon’s home, Obregon
admitted to an officer that there was a gun in the house and that his brother had
given it to him as a gift. Officers found the handgun in a zippered case on an
upper shelf in a closet in Obregon’s bedroom. Obregon asserts that he always
dealt with his coconspirator, Lorenzo Jackson, in the garage of his home and not
inside the home. According to Obregon, if he and Jackson entered the home,
they went only to the laundry room, where they counted the money. Obregon
argues that the two level increase harmed him not only by increasing his offense
level but by making him ineligible for the “safety valve” provision in § 5C1.2.
      Even if Obregon did not inform those he dealt with that he had the gun
and did not ever display it to them, it was available and accessible to him to use
as protection for himself, his drugs, and his drug proceeds. See United States v.
Vasquez, 161 F.3d 909, 910-913 (5th Cir. 1998). The Government carried its
burden of showing “that a temporal and spatial relation existed between the
weapon, the drug trafficking activity, and the defendant.” United States v.
Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). In addition, Obregon has
not shown “that it was clearly improbable that the weapon was connected with
the offense.” See United States v. Ruiz, 621 F.3d 390, 396 (5th Cir. 2010). Thus,
the district court did not clearly err in applying § 2D1.1(b)(1). See Ruiz, 621 F.3d
at 396.
      Obregon’s possession of a firearm in connection with the offense makes
him ineligible for a “safety valve” reduction pursuant to § 5C1.2. See Ruiz, 621
F.3d at 397. Accordingly, his sentence cannot be reduced below the statutory
minimum of 120 months.
      AFFIRMED.




                                         2